 

The Company has filed a registration statement (including a prospectus) with the
SEC for the offering to which this communication relates. Before you invest, you
should read the prospectus in that registration statement and other documents
the issuer has filed with the SEC for more complete information about the issuer
and this offering. You may get these documents for free by visiting EDGAR on the
SEC Web site at www.sec.gov. Alternatively, the issuer for this subscription
will arrange to send you the prospectus if you request it by calling (617)
830-3031 x128.

 

SUBSCRIPTION AGREEMENT

 

This Subscription Agreement (this “Subscription”) is dated as of October 26,
2017, by and between VBI Vaccines Inc., a company incorporated under the laws of
British Columbia, Canada (the “Company”), and each investor identified on the
signature page hereto (each, including its successors and assigns, a “Investor”
and collectively the “Investors”).

 

RECITALS

 

WHEREAS, subject to the terms and conditions set forth in this Subscription and
pursuant to the Company’s effective registration statement under the Securities
Act of 1933, as amended (the “Securities Act”), on Form S-3 (File No.
333-217995), dated June 8, 2017 (as amended and/or supplemented from time to
time, the “Registration Statement”), the Company desires to issue and sell to
each Investor, and each Investor, severally and not jointly, desires to purchase
from the Company, common shares of the Company (the “Securities”) as more fully
described in this Subscription.

 

NOW, THEREFORE, IN CONSIDERATION of the mutual covenants contained in this
Subscription, and for other good and valuable consideration, the receipt and
adequacy of which are hereby acknowledged, the Company and each Investor hereby
agree as follows:

 

1. Subscription.

 

(a) The Investors, severally and not jointly, agree to buy, and the Company
agrees to sell and issue to the Investors, up to an aggregate of $22,800,000 of
Securities, with each Investor purchasing the Securities in the amount equal to
such Investor’s subscription amount as set forth on the signature page hereto
executed by such Investor (the “Subscription Amount”).

 

(b) The Securities have been registered on the Registration Statement. The
Registration Statement has been declared effective by the Securities and
Exchange Commission (the “SEC”) and is effective on the date hereof. A final
prospectus supplement is attached hereto as Exhibit A and will be delivered to
each Investor as required by law.

 

(c) The completion of the purchase and sale of the Securities (the “Closing”)
shall take place at the offices of Haynes and Boone, LLP, located at 30
Rockefeller Plaza, New York, New York 10112, or at such other location(s) or
remotely by facsimile transmission or other electronic means as the parties may
mutually agree, on October 30, 2017, or such other date as agreed between the
Company and the Investors. At the Closing, (i) each Investor shall pay the
Subscription Amount by wire transfer of immediately available funds to the
Company to such bank account or accounts as shall be designated by the Company,
and (ii) the Company shall cause the Securities to be delivered to each Investor
and shall provide the Investors with a certificate signed by a duly authorized
officer confirming: (a) that the representations and warranties of the Company
set forth in Section 2 are true and correct as of the Closing, (b) that the
Company has completed, following the date hereof and inclusive of the
Subscription Amount, financings for an aggregate amount of $55,000,000, (c) the
absence of any material adverse change in the Company, its business, or
prospects since the date of this Subscription and (d) the Company’s Board has
appointed the Investors’ representative to the Board as set forth in Section 5
below.

 

2. Representations and Warranties of the Company. The Company represents and
warrants as of the date hereof to each Investor as follows:

 

(a) it has the full corporate power and authority to enter into this
Subscription and to perform all of its obligations hereunder;

 

 

 

 

(b) this Subscription has been duly authorized and executed by, and when
delivered in accordance with the terms hereof will constitute a valid and
binding agreement of, the Company enforceable in accordance with its terms,
except as such enforceability may be limited by bankruptcy, insolvency,
reorganization, moratorium or similar laws affecting the rights and remedies of
creditors generally or subject to general principles of equity;

 

(c) the execution and delivery of this Subscription and the consummation of the
transactions contemplated hereby do not conflict with or result in a breach of
the Company’s articles or notice of articles, as amended to date, or any other
organizational documents;

 

(d) the Securities, when issued and paid for in accordance with the terms of
this Subscription, will be duly authorized, validly issued, fully paid and
non-assessable; and

 

(e) the Registration Statement, at the time it became effective, did not
contain, and as of the time hereof and as of the Closing, does not contain, any
untrue statement of a material fact or omit to state a material fact required to
be stated therein or necessary to make the statements therein not misleading.

 

3. Representations, Warranties and Acknowledgments of the Investor.

 

(a) Each Investor, for itself and for no other Investor, hereby represents and
warrants as of the date hereof to the Company as follows: (i) it has the full
right, power and authority to enter into this Subscription and to perform all of
its obligations hereunder; (ii) this Subscription has been duly authorized and
executed by the Investor and, when delivered in accordance with the terms
hereof, will constitute a valid and binding agreement of the Investor
enforceable against the Investor in accordance with its terms, except as such
enforceability may be limited by bankruptcy, insolvency, reorganization,
moratorium or similar laws affecting the rights and remedies of creditors
generally or subject to general principles of equity; (iii) the execution and
delivery of this Subscription and the consummation of the transactions
contemplated hereby do not conflict with or result in a breach of the Investor’s
governing or organizational documents; (iv) the Investor has had full access to
the prospectus included in the Registration Statement and the Company’s periodic
reports and other information incorporated by reference therein, and was able to
read, review, download and print such materials, if desired; (v) at the time the
Investor was offered the Securities, it was, and at the date hereof it is, and
on the date of the Closing it will be, an “accredited investor” as defined in
Rule 501(a) under the Securities Act of 1933, as amended; (vi) the Investor is
knowledgeable, sophisticated and experienced in making, and is qualified to
make, decisions with respect to investments in securities representing an
investment decision like that involved in the purchase of the Securities; (vii)
the Investor and the Investor’s attorneys, accountants, purchaser
representatives and/or tax advisors, if any (collectively, “Advisors”), have
received and carefully reviewed this Subscription, the Company’s SEC filings and
each of the transaction documents and all other documents requested by the
Investor or its Advisors, if any, and understand the information contained
therein, prior to the execution of this Subscription; (viii) the Investor and
its Advisors, if any, have had a reasonable opportunity to ask questions of and
receive answers from the Company’s officers and any other persons authorized by
the Company to answer such questions, concerning, among other related matters,
the Securities, the transaction documents and the business, financial condition,
results of operations and prospects of the Company and all such questions have
been answered by the Company to the full satisfaction of the Investor and its
Advisors, if any; (ix) the Investor has taken no action which would give rise to
any claim by any person for brokerage commissions, finders’ fees or the like
relating to this Subscription or the transactions contemplated hereby other than
the Pontifax Warrants (as defined below); (x) the Investor is not relying on the
Company or any of its respective employees or agents with respect to the legal,
tax, economic and related considerations of an investment in the Securities, and
the Investor has relied on the advice of, or has consulted with, only its own
Advisors; (xi) the Investor is satisfied that it has received adequate
information with respect to all matters which it or its Advisors, if any,
consider material to its decision to make an investment in the Securities; (xii)
except as set forth below, the Investor is not a, and it has no direct or
indirect affiliation or association with any, member of the Financial Industry
Regulatory Authority, Inc. or an Associated Person (as such term is defined
under the NASD Membership and Registration Rules Section 1011) as of the date
hereof; and (xiii) neither the Investor nor any group of investors (as
identified in a public filing made with the SEC) of which the Investor is a part
in connection with the offering of the Securities, acquired, or obtained the
right to acquire, twenty percent (20%) or more of the Company’s common shares
(or securities convertible into or exercisable for common shares) or the voting
power of the Company on a post-transaction basis.

 

 2 

 

 

(b) Each Investor, for itself and for no other Investor, hereby also represents
and warrants as of the date hereof to the Company that, other than the
transactions contemplated hereunder, the Investor has not, directly or
indirectly, nor has any person acting on behalf of or pursuant to any
understanding with the Investor, executed any transactions in securities of the
Company, including “short sales” as defined in Rule 200 of Regulation SHO under
the Securities Exchange Act of 1934, as amended (“Short Sales”), during the
period commencing from the time that the Investor first became aware of the
proposed transactions contemplated hereunder until the date hereof (the
“Discussion Time”). The Investor has maintained the confidentiality of all
disclosures made to it in connection with this transaction (including the
existence and terms of this transaction).

 

(c) Each Investor is not, as of the date of this Agreement, and will not be, as
of the closing date, a resident of any jurisdiction of Canada.

 

(d) Each Investor acknowledges and agrees that the issuance by the Company of
the Securities (including the common shares underlying the Pontifax Warrants (as
defined below)) will be conditional upon receipt of all necessary regulatory
approvals, including those of the NASDAQ Capital Market and the Toronto Stock
Exchange.

 

4. Covenant of the Investors

 

(a) Regarding Short Sales and Confidentiality. Each Investor hereby covenants
that neither it nor any affiliates acting on its behalf or pursuant to any
understanding with it will execute any transactions in securities of the
Company, including Short Sales, during the period after the Discussion Time and
ending at the time that the transactions contemplated by this Subscription are
first publicly announced by the Company through a press release and/or Current
Report on Form 8-K. The Investor hereby covenants that until such time as the
transactions contemplated by this Subscription are publicly disclosed by the
Company through a press release and/or Current Report on Form 8-K, the Investor
will maintain the confidentiality of all disclosures made to it in connection
with this transaction (including the existence and terms of this transaction.

 

(b) Canadian Securities Law Compliance. Each Investor covenants and agrees that
it (i) will not, during the period ending on the date that is four (4) months
and one (1) day after the Closing, sell or otherwise effect a trade of any of
the Securities (including the Pontifax Warrants (as defined below) and the
common shares underlying the Pontifax Warrants) to any person known to be
resident in any jurisdiction in Canada or any person known to be acquiring such
securities for the benefit of another person resident in any jurisdiction in
Canada, and (ii) will not sell the Securities (including the common shares
underlying the Pontifax Warrants) through the facilities of the Toronto Stock
Exchange, other than in a transaction made in compliance with the prospectus
requirements of applicable Canadian securities laws or pursuant to a transaction
that is otherwise made in reliance on an available exemption from the prospectus
requirements of applicable Canadian securities laws.

 

5. Covenant of the Company Regarding Right to Nominate Director. Immediately
upon the Closing, the Company shall cause its board of directors (the “Board”)
to (i) increase the current Board by one member and elect to such newly created
vacancy Ran Nussbaum, to serve until his successor has been duly elected or
appointed and qualified or until his earlier death, resignation or removal in
accordance with the articles of the Company.

 

6. Pontifax Warrants. Upon Closing, the Company shall issue to Pontifax (China)
IV Limited Partnership, Pontifax (Israel) IV Limited Partnership and Pontifax
(Cayman) IV Limited Partnership (collectively “Pontifax”) four year warrants to
purchase 550,000 common shares at an exercise price of $3.34 per share (the
“Pontifax Warrants”) in connection with the offering of Securities, in the form
attached hereto as Exhibit B.

 

7. Miscellaneous.

 

(a) Each party shall pay the fees and expenses of its Advisors, if any, and all
other expenses incurred by such party incident to the negotiation, preparation,
execution, delivery and performance of this Subscription. The Company shall pay
all transfer agent fees (including, without limitation, any fees required for
same-day processing of any instruction letter delivered by the Company), stamp
taxes and other taxes and duties levied in connection with the delivery of any
Securities to the Investors. Notwithstanding the foregoing, upon consummation of
this Subscription, the Company will reimburse Pontifax for its transaction
related fees and expenses up to $100,000, which amount may be deducted from
Pontifax’s Subscription Amount.

 

 3 

 

 

(b) This Subscription constitutes the entire understanding and agreement among
the parties with respect to its subject matter, and there are no agreements or
understandings with respect to the subject matter hereof which are not contained
in this Subscription.

 

(c) This Subscription may be executed in any number of counterparts, all of
which taken together shall constitute one and the same instrument and shall
become effective when counterparts have been signed by each party and delivered
to the other party hereto, it being understood that the parties need not sign
the same counterpart. Execution may be made by delivery by facsimile or by
e-mail delivery of a “.pdf” format data file.

 

(d) The provisions of this Subscription are severable and, in the event that any
court or officials of any regulatory agency of competent jurisdiction shall
determine that any one or more of the provisions or part of the provisions
contained in this Subscription shall, for any reason, be held to be invalid,
illegal or unenforceable in any respect, such invalidity, illegality or
unenforceability shall not affect any other provision or part of a provision of
this Subscription and this Subscription shall be reformed and construed as if
such invalid or illegal or unenforceable provision, or part of such provision,
had never been contained herein, so that such provisions would be valid, legal
and enforceable to the maximum extent possible, so long as such construction
does not materially adversely affect the economic rights of either party hereto.

 

(e) All communications hereunder, except as may be otherwise specifically
provided herein, shall be in writing and shall be mailed, hand delivered, sent
by a recognized overnight courier or sent via facsimile or by e-mail delivery
and confirmed by letter, to the party to whom it is addressed at the following
addresses or such other address as such party may advise the other in writing:

 

To the Company: as set forth on the signature page hereto.

 

To an Investor: as set forth on each Investor’s signature page hereto.

 

All notices hereunder shall be effective upon receipt by the party to which it
is addressed.

 

(f) No provision of this Subscription may be waived, modified, supplemented or
amended except in a written instrument signed, in the case of an amendment, by
the Company and the Investors, in the case of a waiver, by the party against
whom enforcement of any such waiver is sought. No waiver of any default with
respect to any provision, condition or requirement of this Subscription shall be
deemed to be a continuing waiver in the future or a waiver of any subsequent
default or a waiver of any other provision, condition or requirement hereof, nor
shall any delay or omission of either party to exercise any right hereunder in
any manner impair the exercise of any such right.

 

(g) This Subscription shall be governed by and interpreted in accordance with
the laws of the State of New York for contracts to be wholly performed in such
state and without giving effect to the principles thereof regarding the conflict
of laws.

 

[Remainder of Page Intentionally Left Blank]

 

 4 

 

 

IN WITNESS WHEREOF, the parties hereto have caused this Subscription Agreement
to be duly executed by their respective authorized signatories as of the date
first indicated above.

 

  VBI Vaccines Inc.         By:     Name:   Title:         Address for Notices:
          VBI Vaccines Inc.     222 3rd Street, Suite 2241     Cambridge, MA
02142

 

[Company Signature Page to Subscription Agreement]

 

 

 

 

[Investor Signature Page to Subscription Agreement]

 

IN WITNESS WHEREOF, the parties hereto have caused this Subscription Agreement
to be duly executed by their respective authorized signatories as of the date
first indicated above.

 

Name of Investor: _____________________________________________________________

 

Signature of Authorized Signatory of Investor:
_______________________________________

 

Name of Authorized Signatory:
_____________________________________________________

 

Title of Authorized Signatory:
_____________________________________________________

 

Email Address of Authorized Signatory:
_____________________________________________

 

Facsimile Number of Authorized Signatory:
__________________________________________

 

Address for Notice to Investor:

 

Address for Delivery of Securities to Investor (if not same as address for
notice) / DWAC Account Number:

 

Subscription Amount: _____________

 

Common Shares: _____________

 

EIN Number:

 

[Signature pages continue]

 

 

 

 

Exhibit A

 

Attached

 

 

 

 

Exhibit B

 

Attached

 

 

 

 

THIS WARRANT AND THE SHARES ISSUABLE UPON EXERCISE HEREOF MAY NOT BE SOLD,
OFFERED FOR SALE, PLEDGED, OR HYPOTHECATED IN THE ABSENCE OF AN EFFECTIVE
REGISTRATION STATEMENT RELATED THERETO OR AN OPINION OF COUNSEL (WHICH MAY BE
COMPANY COUNSEL) REASONABLY SATISFACTORY TO THE COMPANY THAT SUCH REGISTRATION
IS NOT REQUIRED UNDER THE SECURITIES ACT OF 1933, AS AMENDED, OR ANY APPLICABLE
STATE SECURITIES LAWS.

 

WARRANT AGREEMENT

 

To Purchase Common Shares of

 

VBI VACCINES INC.

 

Dated as of [●], 2017 (the “Effective Date”)

 

WHEREAS, VBI Vaccines Inc., a corporation organized under the laws of British
Columbia, Canada (the “Company”) has entered into a subscription agreement of
even date herewith (as amended and in effect from time to time, the
“Subscription Agreement”) with the undersigned warrantholder (the
“Warrantholder”).

 

WHEREAS, pursuant to the Subscription Agreement and as additional consideration
to the Warrantholder for, among other things, its agreements in the Subscription
Agreement, the Company has agreed to issue to the Warrantholder this Warrant
Agreement, evidencing the right to purchase common shares of the Company (this
“Warrant”, “Warrant Agreement”, or this “Agreement”).

 

NOW, THEREFORE, in consideration of the mutual covenants and agreements
contained herein, the Company and Warrantholder agree as follows:

 

SECTION 1. GRANT OF THE RIGHT TO PURCHASE COMMON SHARES

 

(a) For value received, the Company hereby grants to the Warrantholder, and the
Warrantholder is entitled, upon the terms and subject to the conditions
hereinafter set forth, to subscribe for and purchase, from the Company, up to
the number of fully paid and non-assessable Common Shares (as defined below)
equal to the Number of Shares (as defined below), at a purchase price per share
equal to the Exercise Price (as defined below). The number and Exercise Price of
such shares are subject to adjustment as provided in Section 8. As used herein,
the following terms shall have the following meanings:

 

“Charter” means the Company’s Articles, as may be amended and in effect from
time to time.

 

“Common Shares” means the Company’s common shares, no par value per share, as
presently constituted under the Charter, and any class and/or series of Company
capital stock for or into which such common shares may be converted or exchanged
in a reorganization, recapitalization or similar transaction.

 

“Exchange Act” means the Securities Exchange Act of 1934, as amended.

 

 

 

 

“Exercise Price” means $[•], subject to adjustment from time to time in
accordance with the provisions of this Agreement.

 

“Merger Event” means any of the following: (i) a sale, lease or other transfer
of all or substantially all assets of the Company, (ii) any merger or
consolidation involving the Company in which the Company is not the surviving
entity or in which the outstanding shares of the Company’s capital stock are
otherwise converted into or exchanged for shares of capital stock or other
securities or property of another entity and in which the holders of a majority
of the outstanding shares of capital stock of the Company immediately prior to
such merger or consolidation do not hold a majority of the surviving entity or
other entity immediately following such merger or consolidation, or (iii) any
sale by holders of the outstanding voting equity securities of the Company in a
single transaction or series of related transactions of shares constituting a
majority of the outstanding combined voting power of the Company.

 

“Purchase Price” means, with respect to any exercise of this Warrant, an amount
equal to the Exercise Price (subject to adjustment from time to time in
accordance with the provisions of this Agreement) multiplied by the number of
Common Shares as to which this Warrant is then exercised.

 

“Rule 144” means Rule 144 of the Securities Act, as amended.

 

“Securities Act” means the Securities Act of 1933, as amended.

 

(b) Number of Shares. This Warrant shall be exercisable for [●] Common Shares,
subject to adjustment from time to time in accordance with the provisions of
this Agreement, subject to further adjustment thereafter from time to time in
accordance with the provisions of this Agreement.

 

SECTION 2. TERM OF THE AGREEMENT

 

The term of this Agreement and the right to purchase Common Shares as granted
herein shall commence on the Effective Date and, subject to Section 8(a), shall
be exercisable for a period ending upon the fourth (4th) anniversary of the
Effective Date.

 

SECTION 3. EXERCISE OF THE PURCHASE RIGHTS

 

(a) Exercise. The purchase rights set forth in this Agreement are exercisable by
the Warrantholder, in whole or in part, at any time, or from time to time, prior
to the expiration of the term set forth in Section 2, by tendering to the
Company at its principal office a notice of exercise in the form attached hereto
as Exhibit I (the “Notice of Exercise”), duly completed and executed. Promptly
upon receipt of the Notice of Exercise and the payment of the Purchase Price in
cash or certified check, and in no event later than three business (3) days
thereafter, the Company shall, subject to the prior receipt of all necessary
regulatory approvals, including those of the NASDAQ Capital Market and the
Toronto Stock Exchange, cause its transfer agent to issue to the Warrantholder
in book entry form the number of Common Shares purchased, and the Company shall
execute the acknowledgment of exercise in the form attached hereto as Exhibit II
(the “Acknowledgment of Exercise”) indicating the number of shares which remain
subject to future purchases under this Agreement, if any.

 

Upon any partial exercise of this Warrant, the Company shall, upon the
Warrantholder’s written request, promptly issue an amended Agreement
representing the remaining number of shares purchasable hereunder. All other
terms and conditions of such amended Agreement shall be identical to those
contained herein, including, but not limited to the Effective Date hereof.

 

 

 

 

SECTION 4. RESERVATION OF SHARES

 

During the term of this Agreement, the Company will at all times have authorized
and reserved a sufficient number of Common Shares to provide for the exercise of
the rights to purchase Common Shares as provided for herein.

 

SECTION 5. NO FRACTIONAL SHARES OR SCRIP

 

No fractional shares or scrip representing fractional shares shall be issued
upon the exercise of this Agreement, but in lieu of such fractional shares the
Company shall make a cash payment therefor upon the basis of the Exercise Price
then in effect.

 

SECTION 6. NO RIGHTS AS SHAREHOLDER

 

Without limitation of any provision hereof, Warrantholder agrees that this
Agreement does not entitle the Warrantholder to any voting rights or other
rights as a stockholder of the Company prior to the exercise of any of the
purchase rights set forth in this Agreement.

 

SECTION 7. WARRANTHOLDER REGISTRY

 

The Company shall maintain a registry showing the name and address of the
registered holder of this Agreement. Warrantholder’s initial address, for
purposes of such registry, is set forth in Section 12(g). Warrantholder may
change such address by giving written notice of such changed address to the
Company.

 

SECTION 8. ADJUSTMENT RIGHTS

 

The Exercise Price and the number of Common Shares purchasable hereunder are
subject to adjustment from time to time, as follows:

 

(a) Merger Event. In connection with a Merger Event, this Warrant shall, on and
after the closing thereof, automatically and without further action on the part
of any party or other person, represent the right to receive the consideration
payable on or in respect of all Common Shares that are issuable hereunder as of
immediately prior to the closing of such Merger Event less the Purchase Price
for all such Common Shares (such consideration to include both the consideration
payable at the closing of such Merger Event and all deferred consideration
payable thereafter, if any, including, but not limited to, payments of amounts
deposited at such closing into escrow and payments in the nature of earn-outs,
milestone payments or other performance-based payments), and such Merger Event
consideration shall be paid to Warrantholder as and when it is paid to the
holders of the outstanding Common Shares.

 

(b) Reclassification of Shares. Except for Merger Events subject to Section
8(a), if the Company at any time shall, by combination, reclassification,
exchange or subdivision of securities or otherwise, change any of the securities
as to which purchase rights under this Agreement exist into the same or a
different number of securities of any other class or classes of securities, this
Agreement shall thereafter represent the right to acquire such number and kind
of securities as would have been issuable as the result of such change with
respect to the securities which were subject to the purchase rights under this
Agreement immediately prior to such combination, reclassification, exchange,
subdivision or other change. The provisions of this Section 8(b) shall similarly
apply to successive combination, reclassification, exchange, subdivision or
other change.

 

 

 

 

(c) Subdivision or Combination of Shares. If the Company at any time shall
combine or subdivide its Common Shares, (i) in the case of a subdivision, the
Exercise Price shall be proportionately decreased and the number of shares for
which this Warrant is exercisable shall be proportionately increased, or (ii) in
the case of a combination, the Exercise Price shall be proportionately increased
and the number of shares for which this Warrant is exercisable shall be
proportionately decreased.

 

(d) Stock Dividends. If the Company at any time while this Agreement is
outstanding and unexpired shall:

 

  (i) pay a dividend with respect to the outstanding Common Shares payable in
additional Common Shares, then the Exercise Price shall be adjusted, as of the
record date applicable to such dividend, to that price determined by multiplying
the Exercise Price in effect immediately prior to such date of determination by
a fraction (A) the numerator of which shall be the total number of Common Shares
outstanding immediately prior to such dividend or distribution, and (B) the
denominator of which shall be the total number of Common Shares outstanding
immediately after such dividend or distribution, and the number of Common Shares
for which this Warrant is exercisable shall be proportionately increased; or    
    (ii) make any other dividend or distribution on or with respect to Common
Shares, except any dividend or distribution (A) in cash, or (B) specifically
provided for in any other clause of this Section 8, then, in each such case,
provision shall be made by the Company such that the Warrantholder shall receive
upon exercise of this Warrant a proportionate share of any such distribution as
though it were the holder of the Common Shares as of the record date fixed for
the determination of the shareholders of the Company entitled to receive such
distribution.

 

(e) Notice of Certain Events. If: (i) the Company shall declare any dividend or
distribution upon its outstanding Common Shares, payable in shares, cash,
property or other securities; (ii) the Company shall offer for subscription pro
rata to the holders of its Common Shares any additional shares of any class or
other rights; (iii) there shall be any Merger Event; or (iv) there shall be any
voluntary dissolution, liquidation or winding up of the Company; then, in
connection with each such event, the Company shall give the Warrantholder notice
thereof at the same time and in the same manner as it gives notice thereof to
the holders of outstanding Common Shares.

 

SECTION 9. REPRESENTATIONS, WARRANTIES AND COVENANTS OF THE COMPANY

 

(a) Reservation of Common Shares. The Company covenants and agrees that all
Commnon Shares, if any, that may be issued upon the exercise of this Warrant
will, upon issuance, be validly issued and outstanding, fully paid and
non-assessable. The Company further covenants and agrees that the Company will,
at all times during the term hereof, have authorized and reserved, free from
preemptive rights, a sufficient number of Common Shares to provide for the
exercise of the rights represented by this Warrant. If at any time during the
term hereof the number of authorized but unissued Common Shares shall not be
sufficient to permit exercise of this Warrant in full, the Company will take
such corporate action as may, in the opinion of its counsel, be necessary to
increase its authorized but unissued Common Shares to such number of shares as
shall be sufficient for such purposes.

 

 

 

 

(b) Due Authority. The execution and delivery by the Company of this Agreement
and the performance of all obligations of the Company hereunder, including the
issuance to Warrantholder of the right to acquire the Common Shares, have been
duly authorized by all necessary corporate action on the part of the Company.
This Agreement constitutes a legal, valid and binding agreement of the Company,
enforceable in accordance with its terms, except as may be limited by
bankruptcy, insolvency, reorganization, moratorium or similar laws relating to
or affecting creditors’ rights generally (including, without limitation,
fraudulent conveyance laws) and by general principles of equity, regardless of
whether considered in a proceeding in equity or at law.

 

(c) Consents and Approvals. No consent or approval of, giving of notice to,
registration with, or taking of any other action in respect of any state,
federal or other governmental authority or agency is required with respect to
the execution, delivery and performance by the Company of its obligations under
this Agreement, except for the filing of notices pursuant to Regulation D under
the Securities Act, any filing required by applicable state securities law,
which filings will be effective by the time required thereby and such consents,
approvals, authorizations, orders and registrations or qualifications as may be
required under applicable state and provincial securities laws or by the by-laws
and rules of the NASDAQ or the Toronto Stock Exchange in connection with the
issuance of the Common Shares.

 

SECTION 10. REPRESENTATIONS AND COVENANTS OF THE WARRANTHOLDER

 

This Agreement has been entered into by the Company in reliance upon the
following representations and covenants of the Warrantholder:

 

(a) Investment Purpose. This Warrant and the shares issued on exercise hereof
will be acquired for investment and not with a view to the sale or distribution
of any part thereof in violation of applicable federal and state securities
laws, and the Warrantholder has no present intention of selling or engaging in
any public distribution of the same except pursuant to a registration or
exemption.

 

(b) Financial Risk. The Warrantholder has such knowledge and experience in
financial and business matters as to be capable of evaluating the merits and
risks of its investment, and has the ability to bear the economic risks of its
investment in the Company.

 

(c) No Short Sales. Warrantholder has not at any time on or prior to the
Effective Date engaged in any short sales or equivalent transactions in the
Common Shares. Warrantholder agrees that at all times from and after the
Effective Date and on or before the expiration or earlier termination of this
Agreement, it shall not engage in any short sales or equivalent transactions in
the Common Shares.

 

(d) Canadian Securities Laws. The Warrantholder covenants and agrees that it (i)
will not, during the period ending on the date that is four (4) months and one
(1) day after the Effective Date, sell or otherwise effect a trade of this
Warrant or the underlying Common Shares to any person known to be resident in
any jurisdiction in Canada or any person known to be acquiring such securities
for the benefit of another person resident in any jurisdiction in Canada, and
(ii) will not sell the Common Shares through the facilities of the Toronto Stock
Exchange, other than in a transaction made in compliance with the prospectus
requirements of applicable Canadian securities laws or pursuant to a transaction
that is otherwise made in reliance on an available exemption from the prospectus
requirements of applicable Canadian securities laws.

 

 

 

 

SECTION 11. TRANSFERS

 

Subject to Section 10(f) and compliance with applicable federal and state
securities laws, this Agreement and all rights hereunder are transferable, in
whole or in part, without charge to the holder hereof (except for transfer
taxes) upon surrender of this Agreement properly endorsed, with the prior
written consent of the Company. Each taker and holder of this Agreement, by
taking or holding the same, consents and agrees that this Agreement, when
endorsed in blank, shall be deemed negotiable, and that the holder hereof, when
this Agreement shall have been so endorsed and its transfer recorded on the
Company’s books, shall be treated by the Company and all other persons dealing
with this Agreement as the absolute owner hereof for any purpose and as the
person entitled to exercise the rights represented by this Agreement. Subject to
the Company’s prior written consent, the transfer of this Agreement shall be
recorded on the books of the Company upon receipt by the Company of a notice of
transfer in the form attached hereto as Exhibit III (the “Transfer Notice”) and
an opinion of counsel (which may be Company counsel) reasonably satisfactory to
the Company that such transfer does not require registration under the
Securities Act or any applicable state securities laws, at its principal offices
and the payment to the Company of all transfer taxes and other governmental
charges imposed on such transfer.

 

SECTION 12. MISCELLANEOUS.

 

(a) Successors and Assigns. This Agreement shall be binding upon any successors
or assigns of the Company.

 

(b) Remedies. In the event of any default hereunder, the non-defaulting party
may proceed to protect and enforce its rights either by suit in equity and/or by
action at law, including but not limited to an action for damages as a result of
any such default, and/or an action for specific performance for any default
where the non-defaulting party will not have an adequate remedy at law and where
damages will not be readily ascertainable.

 

(c) No Impairment of Rights. The Company will not, by amendment of its Charter
or through any other means, avoid or seek to avoid the observance or performance
of any of the terms of this Agreement, but will at all times in good faith
assist in the carrying out of all such terms and in the taking of all such
actions as may be necessary or appropriate in order to protect the rights of the
Warrantholder against impairment.

 

(d) Additional Documents. The Company agrees to supply such other documents as
the Warrantholder may from time to time reasonably request.

 

(e) Severability. In the event any one or more of the provisions of this
Agreement shall for any reason be held invalid, illegal or unenforceable, the
remaining provisions of this Agreement shall be unimpaired, and the invalid,
illegal or unenforceable provision shall be replaced by a mutually acceptable
valid, legal and enforceable provision, which comes closest to the intention of
the parties underlying the invalid, illegal or unenforceable provision.

 

(f) Notices. Except as otherwise provided herein, any notice, demand, request,
consent, approval, declaration, service of process or other communication that
is required, contemplated, or permitted under this Agreement or with respect to
the subject matter hereof shall be in writing, and shall be deemed to have been
validly served, given, delivered, and received upon the earlier of: (a) personal
delivery to the party to be notified, (b) when sent by confirmed telex,
electronic transmission or facsimile if sent during normal business hours of the
recipient, if not, then on the next business day, (c) five days after having
been sent by registered or certified mail, return receipt requested, postage
prepaid, or (d) one day after deposit with a nationally recognized overnight
courier, specifying next day delivery, with written verification of receipt, and
shall be addressed to the party to be notified as follows:

 

 

 

 

If to Warrantholder:

 

With a copy to (which shall not constitute notice):

 

If to the Company:

 

VBI Vaccines Inc.

222 Third Street, Suite 2241

Cambridge, Massachusetts 02142

Attention: Jeff Baxter

Facsimile: [_______]

Email: jbaxter@vbivaccines.com

 

With a copy to (which shall not constitute notice):

 

Haynes and Boone, LLP

30 Rockefeller Plaza

New York, New York 10112

Attn: Rick A. Werner, Esq.

E-mail: rick.werner@haynesboone.com

 

or to such other address as each party may designate for itself by like notice.

 

(g) Entire Agreement; Amendments. This Agreement constitutes the entire
agreement and understanding of the parties hereto in respect of the subject
matter hereof, and supersedes and replaces in their entirety any prior
proposals, term sheets, letters, negotiations or other documents or agreements,
whether written or oral, with respect to the subject matter hereof. None of the
terms of this Agreement may be amended except by an instrument executed by each
of the parties hereto.

 

(h) Headings. The various headings in this Agreement are inserted for
convenience only and shall not affect the meaning or interpretation of this
Agreement or any provisions hereof.

 

(i) No Strict Construction. The parties hereto have participated jointly in the
negotiation and drafting of this Agreement. In the event an ambiguity or
question of intent or interpretation arises, this Agreement shall be construed
as if drafted jointly by the parties hereto and no presumption or burden of
proof shall arise favoring or disfavoring any party by virtue of the authorship
of any provisions of this Agreement.

 

 

 

 

(j) No Waiver. No omission or delay by Warrantholder at any time to enforce any
right or remedy reserved to it, or to require performance of any of the terms,
covenants or provisions hereof by Warrantholder at any time designated, shall be
a waiver of any such right or remedy to which Warrantholder is entitled, nor
shall it in any way affect the right of Warrantholder to enforce such provisions
thereafter during the term of this Agreement.

 

(k) Survival. All agreements, representations and warranties contained in this
Agreement or in any document delivered pursuant hereto shall be for the benefit
of Warrantholder and shall survive the execution and delivery of this Agreement
and the expiration or other termination of this Agreement.

 

(l) Governing Law. This Agreement shall be governed by, and construed and
enforced in accordance with, the laws of the State of New York, excluding
conflict of laws principles that would cause the application of laws of any
other jurisdiction.

 

(m) Consent to Jurisdiction and Venue. All judicial proceedings arising in or
under or related to this Agreement may be brought in any state or federal court
of competent jurisdiction located in the State of New York, Borough of
Manhattan. By execution and delivery of this Agreement, each party hereto
generally and unconditionally: (a) consents to personal jurisdiction in the
State of New York, Borough of Manhattan; (b) waives any objection as to
jurisdiction or venue in the State of New York, Borough of Manhattan; (c) agrees
not to assert any defense based on lack of jurisdiction or venue in the
aforesaid courts; and (d) irrevocably agrees to be bound by any judgment
rendered thereby in connection with this Agreement. Service of process on any
party hereto in any action arising out of or relating to this Agreement shall be
effective if given in accordance with the requirements for notice set forth in
Section 12(f), and shall be deemed effective and received as set forth in
Section 12(f). Nothing herein shall affect the right to serve process in any
other manner permitted by law or shall limit the right of either party to bring
proceedings in the courts of any other jurisdiction.

 

(n) Mutual Waiver of Jury Trial. Because disputes arising in connection with
complex financial transactions are most quickly and economically resolved by an
experienced and expert person and the parties wish applicable state and federal
laws to apply (rather than arbitration rules), the parties desire that their
disputes arising under or in connection with this Agreement be resolved by a
judge applying such applicable laws. EACH OF THE COMPANY AND WARRANTHOLDER
SPECIFICALLY WAIVES ANY RIGHT IT MAY HAVE TO TRIAL BY JURY OF ANY CAUSE OF
ACTION, CLAIM, CROSS-CLAIM, COUNTERCLAIM, THIRD PARTY CLAIM OR ANY OTHER CLAIM
(COLLECTIVELY, “CLAIMS”) ASSERTED BY THE COMPANY AGAINST WARRANTHOLDER OR ITS
ASSIGNEE OR BY WARRANTHOLDER OR ITS ASSIGNEE AGAINST THE COMPANY RELATING TO
THIS AGREEMENT. This waiver extends to all such Claims, including Claims that
involve persons or entities other the Company and Warrantholder; Claims that
arise out of or are in any way connected to the relationship between the Company
and Warrantholder; and any Claims for damages, breach of contract, specific
performance, or any equitable or legal relief of any kind, arising out of this
Agreement.

 

(o) Counterparts. This Agreement and any amendments, waivers, consents or
supplements hereto may be executed in any number of counterparts (including by
facsimile or electronic delivery (PDF)), and by different parties hereto in
separate counterparts, each of which when so delivered shall be deemed an
original, but all of which counterparts shall constitute but one and the same
instrument.

 

 

 

 

(p) Lost, Stolen, Mutilated or Destroyed Warrant. If this Warrant is lost,
stolen, mutilated or destroyed, the Company may, on such terms as to indemnity
or otherwise as it may reasonably impose (which shall, in the case of a
mutilated Warrant, include the surrender thereof), issue a new Warrant of like
denomination and tenor as this Warrant so lost, stolen, mutilated or destroyed.
Any such new Warrant shall constitute an original contractual obligation of the
Company, whether or not the allegedly lost, stolen, mutilated or destroyed
Warrant shall be at any time enforceable by anyone.

 

(q) Legends. To the extent required by applicable laws, this Warrant and the
Common Shares issuable hereunder (and the securities issuable, directly or
indirectly, upon conversion of such Common Shares, if any) may be imprinted with
a restricted securities legend in substantially the following form:

 

THIS SECURITY MAY NOT BE SOLD, PLEDGED OR OTHERWISE TRANSFERRED WITHOUT AN
EFFECTIVE REGISTRATION THEREOF UNDER THE SECURITIES ACT OF 1933, AS AMENDED AND
ANY APPLICABLE STATE SECURITIES LAWS, OR PURSUANT TO RULE 144 OR AN EXEMPTION
FROM THE REGISTRATION REQUIREMENTS OF THE ACT AND ANY APPLICABLE STATE
SECURITIES LAWS.

 

[Remainder of Page Intentionally Left Blank]

 

 

 

 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
by its officers thereunto duly authorized as of the Effective Date.

 

COMPANY: VBI VACCINES INC.         By:                 Name:     Title:  

 

WARRANTHOLDER: [●]         By:     Name:     Title:  

 

[Signature Page to Warrant]

 

 

 

 

EXHIBIT I

 

NOTICE OF EXERCISE

 

To: [  ]

 

(1) The undersigned Warrantholder hereby elects to purchase _______ Common
Shares of VBI Vaccines Inc., pursuant to the terms of the Agreement dated the
_____ day of _____ , 2017 (the “Agreement”) between VBI Vaccines Inc. and the
Warrantholder, and tenders herewith payment of the full Purchase Price in cash,
together with all applicable transfer taxes, if any.     (2) Please issue a
certificate or certificates representing said Common Shares in the name of the
undersigned or in such other name as is specified below.

 

      (Name)           (Address)

 

WARRANTHOLDER: 

[●]           By:     Name:     Title:  

 

 

 

 

EXHIBIT II

 

1. ACKNOWLEDGMENT OF EXERCISE

 

The undersigned [  ], hereby acknowledge receipt of the “Notice of Exercise”
from [●], to purchase [  ] Common Shares of VBI Vaccines Inc., pursuant to the
terms of the Warrant, and further acknowledges that [  ] shares remain subject
to purchase under the terms of the Warrant.

 

COMPANY: VBI VACCINES INC.         By:                 Name:     Title:  

 

 

 

 

EXHIBIT III

 

TRANSFER NOTICE

 

(To transfer or assign the foregoing Warrant execute this form and supply
required information. Do not use this form to purchase shares.)

 

FOR VALUE RECEIVED, the foregoing Warrant and all rights evidenced thereby are
hereby transferred and assigned to

 

(Please Print)       whose address is         Dated:       Holder’s Signature:  
    Holder’s Address:     Signature Guaranteed:  

 

NOTE: The signature to this Transfer Notice must correspond with the name as it
appears on the face of the Agreement, without alteration or enlargement or any
change whatever. Officers of corporations and those acting in a fiduciary or
other representative capacity should file proper evidence of authority to assign
the foregoing Agreement.

 

 

 

 

